RICE, C. J.
If the circuit court of Eayette had jurisdiction of the proceeding in bastardy, in which it rendered the judgment at its fall term, 1854, there was no error in allowing that judgment to be amended, in the particular in which it was amended at the fall term, 1855, of that court. The State v. Craig, 12 Ala. R. 363; Campbell v. The State, 16 ib. 144; Hood v. Br. Bk. atMobile, 9 ib. 335; Boyd v. Gilchrist, 15 ib. 840; Reavis’s Digest, pages 51 to 62.
Upon the authoi’ity of Wilson v. The County Judge of Pike, 18 Ala. R. 157, it is clear that the said circuit court did have jurisdiction of the said proceeding, if the warrant of the justice, which was certified and returned by him to that court, with the complaint and bond, and which is referred to in that bond, can properly be regarded as part of the record of that court in that proceeding.
A proceeding in bastardy can be commenced only before a justice. His jurisdiction to proceed in the summary mode provided by the Code, depends upon the existence of the following preliminary facts: 1st, that a woman should make a complaint on oatli to him, accusing a particular person of being the father of a bastard child, with which she is pregnant, or of which she has been delivered; 2d, that the woman making the complaint is a “ single woman”; 3d, that she is so pregnant, or has been so delivered, in the county in which the justice acts as justice. — Code, § 3799. Where such complaint is made, it is the duty of the justice to determine whether the second and third of these preliminary facts exist. In determining as to their existence, he is not confined *13to the statements contained in the complaint, but may hear or receive other evidence. If the complaint does not assert their existence, and he is satisfied of their existence by other evidence, it is proper that he should recite their existence in his warrant, in order that his jurisdiction may appear upon the face of his proceedings. As he has no authority to issue the warrant, where the complaint does not show the existence of these facts, until he determines that they do exist, and as he has authority to determine their existence from evidence other than the complaint, the recitals of their existence in his warrant must be taken as evidence that he did determine their existence; and his determination of their existence is, in the absence of any evidence showing it to be erroneous, certainly conclusive between the parties. — Brittain v. Kinnard, 1 Brod. & Bing. 432 ; Gunn v. Howell, 27. Ala. R. 663; Williams v. Rambo, at this term.
When the warrant is issued, and the person charged with being the father of the child is brought before the justice, an examination of the charge must be had; and, if sufficient evidence appears, the justice must require the accused to enter into bond, with sufficient security, in the sum of one thousand dollars, to be approved by such justice, payable to the State, and conditioned that the accused will appear at the next term of the circuit court of such county. — Code, § 3800. On the failure to give the bond, the justice must commit the accused to jail until he give the same, or is otherwise discharged by law. — Code, § 8802. Section 8801 expressly requires the justice to return the bond and complaint to the clerk of the circuit court, by the first day of the term at which the accused is bound to appear; but there is no such express requisition as to the warrant. And because there is no such express requisition as to the warrant, the appellant argues, that it ought not to be regarded as part of the record of the circuit court, although it was certified and returned by the justice to that court, with the complaint and bond, and although it is expressly referred to in that bond, and although it has been treated in that court as part of the record, and is certified to this court as such. We cannot yield to such an argument. To do so, would be to deny to the circuit court the power to treat the warrant as part of its record, when it is *14properly in that court, and is necessary to a full understanding of the bond, which refers to it, and which unquestionably is part of the record. We have no idea that the legislature intended to prohibit the justice from certifying and returning the warrant, with the bond and complaint. The plain meaning of the provisions of the Code, as to proceedings in bastardy, is, that whenever the proceedings before the justice upon their face show jurisdiction, and a bond is taken by him, which refers to the warrant he has issued, if such warrant is certified and returned by him to the circuit court with the bond and complaint, it may be treated as part of the record of that court, and its recitals of the existence of those jurisdictional facts which are by law referred to the determination of the justice, 'may be regarded as at least prima facie, evidence of their existence. The return of the justice is, in this respect, valid as to the parties. — 3 Phil. Ev. C. & Hds Notes, 1087, et seq.'
Treating the warrant as part of the record in the present case, the jurisdiction of the justice, and of the circuit court, appears upon the face of the proceedings. If errors occurred in the proceedings in that court, prior to the rendition of its judgment at the fall term, 1854, the right of the appellant to revise them has been barred by lapse of time before the present appeal was taken. — Code, § 3821: Williams v. The State, 26 Ala. B. 85. The present appeal is from the judgment rendered at the fall term, 1855. That judgment is not erroneous, and must be affirmed.